                                                                                  FILED
 1
                                                                   'l,:             SEP O3~ _
2
                                                                          CLERK US U!c':'THIC-! COURT
3                                                                     SOUTH.ER.· .N PISTFi· l·C f OF' C. AU·i'O.. R~.IIA
                                                                      BY                                     D~~LIJ.;'.

4
5
6                             UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
 9   EDGARKENNEDY,                                     Case No.: 3:19-cv-1274-BEN-AGS
10                                       Plaintiff,
                                                       ORDER DENYING PLAINTIFF'S
11   V.                                                MOTION TO STAY
                                                       [Doc. 9]
12   CLIENT SERVICES, INC.,
13                                     Defendant.
14
15         Plaintiff Edgar Kennedy moves under 11 U.S.C. § 362 to stay proceedings in this
16   Fair Debt Collection Practices Act matter because of his Chapter 7 bankruptcy filing.
17   Under § 362(a), subject to limited exceptions, the filing of a petition for bankruptcy
18   automatically stays various acts and proceedings against a debtor and against the property
19   of the estate. Here, however, the action is not against the debtor or the estate because it is
20   Plaintiff who has filed for bankruptcy. See In re Merrick, 175 B.R. 333 (9th Cir. BAP
21   1994) ("It is clear that § 362 does not stay the hand of the trustee from continuing to
22   prosecute a pre-bankruptcy lawsuit instituted by the debtor."); In re Mitchell, 206 B.R. 204,
23   212 (Bankr. C.D. Cal. 1997) ("Section 362 stay does not apply where, as here, the debtor
24   is the plaintiff in a lawsuit."). The motion to stay is
25         IT I¥._?.rERED.
26   DATED:~3/,2019
27
                                                      U ited States District Judge
28

                                                                                             3: 19-cv-1274-BEN-AGS
